This opinion will be unpublished and
                        may not be cited except as provided by
                        Minn. Stat. § 480A.08, subd. 3 (2014).

                             STATE OF MINNESOTA
                             IN COURT OF APPEALS
                                   A14-0164

                                 State of Minnesota,
                                     Respondent,

                                          vs.

                               Sharleen Leslie Paulson,
                                      Appellant.


                               Filed February 9, 2015
                                      Affirmed
                                  Halbrooks, Judge

                             Isanti County District Court
                               File No. 30-CR-12-358

Lori Swanson, Attorney General, Angela Helseth Kiese, Assistant Attorney General,
St. Paul, Minnesota; and

Jeffrey Edblad, Isanti County Attorney, Cambridge, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Andrew W. Crouse, Special
Assistant Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Bjorkman, Presiding Judge; Halbrooks, Judge; and

Connolly, Judge.

                       UNPUBLISHED OPINION

HALBROOKS, Judge

      On appeal from her fifth-degree controlled-substance-possession conviction

following a bench proceeding under Minn. R. Crim. P. 26.01, subd. 4, appellant
challenges the district court’s denial of her pretrial motion to suppress the state’s

evidence. Appellant, the passenger in a vehicle subject to a traffic stop, argues that

neither the traffic stop nor the expansion of the traffic stop was supported by reasonable,

articulable suspicion of criminal activity. We affirm.

                                         FACTS

       Shortly after midnight on July 2, 2012, an Isanti County deputy stopped an

extended cab pickup truck in which appellant Sharleen Leslie Paulson was a front-seat

passenger. The deputy had observed that the truck failed to come to a complete stop at a

stop sign before making a left turn and then crossed over the fog line. In the deputy’s

experience, these traffic violations are common with impaired drivers.

       After stopping the truck, the deputy identified the driver and observed that he had

glassy, watery, bloodshot, and droopy eyes, and spoke quickly in a very excited manner.

He believed that the driver might be impaired by a controlled substance, specifically

methamphetamine. A records check revealed that the driver had an expired license. The

deputy asked the driver to get out of the truck, at which point he observed fresh needle

marks on the driver’s arm that were consistent with controlled-substance use. The driver

said the red marks were scratches from a screwdriver. The deputy then asked the driver

to perform three field sobriety tests, and the driver failed the one-legged stand. When

asked again about the marks on his arm, the driver stated that they were old scars from

shooting speed.

       The deputy requested consent to search the pickup truck.          When the driver

declined, the deputy asked appellant Paulson to step out of the truck, and the deputy’s


                                             2
certified narcotics-detection canine conducted a sniff around its exterior, alerting at the

driver’s door. The deputy searched the truck and found a pink container wedged between

the front passenger seat and center console that held multiple bindle bags that field tested

positive for methamphetamine.       He also found a white purse containing Paulson’s

driver’s license and three blue pills, a cell-phone case attached to the purse containing a

bindle bag that tested positive for methamphetamine, a can insulator containing two

methamphetamine pipes that tested positive, and more bindle bags and small drug

paraphernalia. Paulson and the driver were arrested.

       The state charged Paulson with fifth-degree possession of a controlled substance

in violation of Minn. Stat. § 152.025, subd. 2(a)(1) (2010), and Paulson moved to

suppress the evidence found in the truck. Following a contested omnibus hearing, the

district court denied the motion, finding that the deputy’s observations of traffic

violations provided a valid basis for the stop and that the driver’s appearance, fresh

needle marks on his arm, and failure on the one-legged stand supported the expansion of

the stop. Paulson stipulated to the state’s case and proceeded under Minn. R. Crim.

P. 26.01, subd. 4. The district court found Paulson guilty and convicted her of the

charged offense, stayed imposition of her sentence, and placed her on probation. This

appeal follows.

                                     DECISION

                                             I.

       Paulson argues that the district court erred by determining that the traffic stop was

supported by reasonable, articulable suspicion. When reviewing a ruling on a pretrial


                                             3
suppression motion, we independently review the facts to determine whether, as a matter

of law, the district court erred in its ruling. State v. Harris, 590 N.W.2d 90, 98 (Minn.

1999). We review de novo a district court’s “determination of reasonable suspicion as it

relates to Terry stops.” In re Welfare of G.M., 560 N.W.2d 687, 690 (Minn. 1997)

(footnote omitted).

      An officer may conduct a limited investigatory stop if the officer has reasonable,

articulable suspicion of criminal activity. Terry v. Ohio, 392 U.S. 1, 20-21, 88 S. Ct.
1868, 1879-80 (1968). To meet the reasonable, articulable suspicion standard, an officer

must “show that the stop was not the product of mere whim, caprice or idle curiosity” but

rather “was based upon ‘specific and articulable facts which, taken together with rational

inferences from those facts, reasonably warrant that intrusion.’”     State v. Pike, 551
N.W.2d 919, 921-22 (Minn. 1996) (quoting Terry, 392 U.S. at 21, 88 S. Ct. at 1880).

      The threshold for meeting the reasonable-suspicion standard is not high. State v.

Timberlake, 744 N.W.2d 390, 393 (Minn. 2008). A stop may be based on the officer’s

observation of even an insignificant traffic violation. State v. Doebel, 790 N.W.2d 707,

709 (Minn. App. 2010), review denied (Minn. Jan. 26, 2011) (upholding stop based on

failure to use turn signal when changing traffic lanes). “In determining whether a stop is

justified, we consider the totality of the circumstances and acknowledge that trained law

enforcement officers are permitted to make inferences and deductions that would be

beyond the competence of an untrained person.” State v. Richardson, 622 N.W.2d 823,

825 (Minn. 2001). Here, the deputy observed the truck fail to stop completely at a stop




                                            4
sign and fail to stay completely within its lane of traffic.        He testified that in his

experience, these traffic violations are common with impaired drivers.

       Under Minnesota law, a “vehicle shall be driven as nearly as practicable entirely

within a single lane.” Minn. Stat. § 169.18, subd. 7(a) (2010). Here, the driver crossed

the fog line, thereby failing to drive “entirely within a single lane.” There were no

apparent external influences causing the driver to leave his lane, and Paulson does not

argue otherwise. Paulson’s argument that crossing a highway fog line is not a traffic

violation in Minnesota is unfounded. We have held that “[c]rossing the center line is a

violation of the traffic laws and will usually provide the officer with an objective,

reasonable suspicion to conduct an investigatory stop.” State v. Wagner, 637 N.W.2d
330, 336 (Minn. App. 2001) (interpreting Minn. Stat. § 169.18, subd. 7(a) (2000)).

Crossing the fog line is analytically no different from crossing the center line, as both are

deviations from the statutory requirement that a driver remain “within a single lane.” See

Minn. Stat. § 169.18, subd. 7(a). Crossing the fog line—at least without any extenuating

circumstances—is a traffic violation. Failing to come to a complete stop at a stop sign is

also a traffic violation. Minn. Stat. § 169.30(b) (2010) (“Every driver of a vehicle shall

stop at a stop sign . . . .”). Rolling through a stop sign provides a valid basis for a traffic

stop. Lewis v. Comm’r of Pub. Safety, 737 N.W.2d 591, 594 (Minn. App. 2007).

       The traffic violations observed by the deputy provided at least reasonable,

articulable suspicion to stop the truck. Based on the deputy’s experience, the two traffic

violations also supported reasonable, articulable suspicion of impaired driving.           See

Wilkes v. Comm’r of Pub. Safety, 777 N.W.2d 239, 241, 244-45 (Minn. App. 2010)


                                              5
(concluding that the totality of the circumstances supported a traffic stop when the police

officer observed two minor traffic violations and inferred that that driver could be

impaired). We conclude that the district court properly found that the traffic stop was

supported by reasonable, articulable suspicion. Whether based on the observations of

two traffic violations or the inference therefrom that the driver was impaired, the stop

“was not the product of mere whim, caprice, or idle curiosity.”

                                              II.

       Paulson argues that the deputy improperly expanded the scope of the traffic stop

by subjecting the driver to field sobriety tests, asking for consent to search the truck, and

by conducting a canine sniff around its exterior. The scope and duration of a traffic stop

is limited to what is necessary to dispel the suspicion of criminal activity that justified the

stop. State v. Fort, 660 N.W.2d 415, 418 (Minn. 2003). But expansion beyond the

original basis for the stop is permitted when there is reasonable, articulable suspicion of

criminal activity beyond the initial reason for the stop. See id. at 418-19. Here, the bases

for the traffic stop were two traffic violations and the deputy’s suspicion that they

indicated impaired driving. The incremental expansions of the stop were closely related

to the deputy’s original suspicion that the driver was impaired.

       Field sobriety tests are a limited intrusion that may be justified by reasonable,

articulable suspicion of impaired driving. State v. Klamar, 823 N.W.2d 687, 696 (Minn.

App. 2012) (noting that the field sobriety test arguably is closely related to the initial

justification for the stop—reasonable suspicion of impaired driving—but concluding that

the driver’s bloodshot eyes and the odor of alcohol provided an independent basis for the


                                              6
testing). Before asking the driver to perform field sobriety tests, the deputy had observed

two traffic violations that the deputy associated with impaired driving, the driver’s glassy,

watery, bloodshot, and droopy eyes, his fast and excited speech, and his fresh needle

marks.      The district court properly found that these observations supported the

reasonable, articulable suspicion of impaired driving necessary to ask the driver to submit

to field sobriety testing. See id. at 696 (concluding that an odor of alcohol combined with

bloodshot and watery eyes provided the necessary reasonable suspicion to ask the driver

to perform field sobriety tests).

         An officer’s request for consent to search a vehicle must be justified by the initial

basis for the stop or be supported by a reasonable, articulable suspicion of additional

criminal activity. State v. Burbach, 706 N.W.2d 484, 488 (Minn. 2005). Similarly, a

canine sniff around the exterior of a vehicle must be justified by at least reasonable,

articulable suspicion of drug-related criminal activity. State v. Wiegand, 645 N.W.2d
125, 137 (Minn. 2002). Here, in addition to the factors previously noted, the driver

acknowledged that the marks on his arms were from past drug use, and the driver had

failed one field sobriety test. Based on his training and experience, the deputy suspected

that the driver was under the influence of methamphetamine.

         Paulson relies on Burbach to argue that the request for consent to search was

impermissible. But Burbach is inapposite because the driver here showed multiple signs

of impairment and had fresh needle marks on his arm. Paulson also challenges the canine

sniff of the exterior of the truck. But before the canine sniff, the deputy’s suspicion that

the driver was impaired by a controlled substance had not been dispelled; in fact, it had


                                               7
been reinforced. We conclude that under the totality of the circumstances, the deputy had

reasonable, articulable suspicion to justify his request for consent to search the truck and

to conduct a canine sniff of its exterior.

       Affirmed.




                                             8